DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 12 “the first circuit to the third circuit each include a second transistor, a first capacitor, and a display element, wherein one of a source and a drain of the second transistor is electrically connected to one electrode of the first capacitor, wherein the one electrode of the first capacitor is electrically connected to the display element, wherein the first circuit to the third circuit are provided to be sequentially next to each other in one direction, wherein the first wiring is provided between the first circuit and the second circuit, wherein the second wiring and the third wiring are provided between the second circuit and the third circuit, wherein the first wiring is electrically connected to the other of the source and the drain of the second transistor included in the second circuit, wherein the second wiring is electrically connected to the other of the source and the drain of the second transistor included in the third circuit, wherein the third wiring is electrically connected to one of a source and a drain of the first transistor, and wherein the other of the source and the drain of the first transistor is electrically connected to the other electrode of the first capacitor included in any of the first circuit to the third circuit.” must be shown or the feature(s) canceled from the claim(s).  
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150144945 A1 to Kusunoki et al.
Regarding Claim 1.  Kusunoki discloses a display device comprising: a first transistor and a first circuit to a fourth circuit (See Fig. 1B), wherein the first circuit to the fourth circuit each include a second transistor (See Fig. 1B transistor 103), a first capacitor (Fig. 1B capacitor 105), and a circuit block (See at least Fig. 1B element 31), wherein one of a source and a drain of the second transistor is electrically connected to one electrode of the first capacitor (See Fig. 1B), wherein the one electrode of the first capacitor is electrically connected to the circuit block (See Fig. 1B), and wherein the other electrode of the first capacitor is electrically connected to one of a source and a drain of the first transistor (See Fig. 1B).
Regarding Claim 2.  Kusunoki further discloses the second transistor includes a metal oxide in a channel formation region, and the metal oxide includes In, Zn, and M, M being Al, Ti, Ga, Sn, Y, Zr, La, Ce, Nd, or Hf (para 121). 
Regarding Claim 3.  Kusunoki further discloses a gate of the second transistor included in the first circuit is electrically connected to a gate of the second transistor included in the second circuit (See Fig. 1B), and wherein a gate of the second transistor included in the third circuit is electrically connected to a gate of the second transistor included in the fourth circuit (See Fig. 1B). 
Regarding Claim 4.  Kusunoki further discloses the other of the source and the drain of the second transistor included in the first circuit is electrically connected to the other of the source and the drain of the second transistor included in the third circuit (See Fig. 1B), and wherein the other of the source and the drain of the second transistor included in the second circuit is electrically connected to the other of the source and the drain of the second transistor included in the fourth circuit (See Fig. 1B). 
Regarding Claim 5.  Kusunoki further discloses the first circuit to the fourth circuit each have a function of pixels arranged in a matrix (See Fig. 1B), wherein the first circuit is provided in an n-th row and an i-th column, each of n and i being a natural number), wherein the second circuit is provided in the n-th row and an (i+x)th column, x being a natural number), wherein the third circuit is provided in an (n+1)th row and the i-th column, and wherein the fourth circuit is provided in the (n+1)th row and the (i+x)th column (See Fig. 1B). 
Regarding Claim 15.  Kusunoki further discloses an electronic device comprising: the display device according to claim 1, and a camera (See Fig. 22C camera 1037). 
Regarding Claim 12.  Kusunoki further discloses a display device comprising: a first transistor, a first circuit, a second circuit, a third circuit (See Fig. 1B), a first wiring (Fig. 1B ), a second wiring, and a third wiring (See Fig. 1B at least signal lines 25_1 and 25_2 and capacitor lines 19), wherein the first circuit to the third circuit each include a second transistor (See Fig. 1B transistor 103), a first capacitor (Fig. 1B capacitor 105), and a display element (See at least Fig. 1B element 31), wherein one of a source and a drain of the second transistor is electrically connected to one electrode of the first capacitor (See Fig. 1B), wherein the one electrode of the first capacitor is electrically connected to the display element (See Fig. 1B), wherein the first circuit to the third circuit are provided to be sequentially next to each other in one direction (See Fig. 1B), wherein the first wiring is provided between the first circuit and the second circuit (See Fig. 1B), wherein the second wiring and the third wiring are provided between the second circuit and the third circuit, wherein the first wiring is electrically connected to the other of the source and the drain of the second transistor included in the second circuit (See Fig. 1B), wherein the second wiring is electrically connected to the other of the source and the drain of the second transistor included in the third circuit, wherein the third wiring is electrically connected to one of a source and a drain of the first transistor, and wherein the other of the source and the drain of the first transistor is electrically connected to the other electrode of the first capacitor included in any of the first circuit to the third circuit (See Fig. 1B). 
Regarding Claim 17.  Kusunoki further discloses an electronic device comprising: the display device according to claim 12, and a camera. (See Fig. 22C camera 1037). 
Regarding Claim 14.  Kusunoki further discloses the first circuit to the third circuit each have a function of emitting light with a different color to an outside (para 59). 
Regarding Claim 13.  Kusunoki further discloses a display device comprising: a first transistor (See Fig. 1B), a first circuit (See Fig. 1B), a second circuit (See Fig. 1B), a third circuit (See Fig. 1B), a first wiring, a second wiring, a third wiring, and a fourth wiring (See Fig. 1B (See Fig. 1B at least signal lines 25_1 through 25_3 and capacitor lines 19), wherein the first circuit to the third circuit each include a second transistor, a first capacitor, a second capacitor, and a display element (See Fig. 1B), wherein one of a source and a drain of the second transistor is electrically connected to one electrode of the first capacitor (See Fig. 1B), wherein the one electrode of the first capacitor is electrically connected to one electrode of the second capacitor (See Fig. 1B), wherein the one electrode of the second capacitor is electrically connected to the display element (See Fig. 1B), wherein the first circuit to the third circuit are provided to be sequentially next to each other in one direction (See Fig. 1B), wherein the first wiring and the second wiring are provided between the first circuit and the second circuit, wherein the third wiring and the fourth wiring are provided between the second circuit and the third circuit, wherein the first wiring is electrically connected to the other of the source and the drain of the second transistor included in the second circuit, wherein the second wiring is electrically connected to the other electrode of the second capacitor included in the first circuit (See Fig. 1B), wherein the second wiring is electrically connected to the other electrode of the second capacitor included in the second circuit (See Fig. 1B), wherein the third wiring is electrically connected to the other of the source and the drain of the second transistor included in the third circuit, wherein the fourth wiring is electrically connected to one of a source and a drain of the first transistor (See Fig. 1B), and wherein the other of the source and the drain of the first transistor is electrically connected to the other electrode of the first capacitor included in any of the first circuit to the third circuit (See Fig. 1B). 
Regarding Claim 16.  Kusunoki further discloses the first circuit to the third circuit each have a function of emitting light with a different color to an outside (para 59). 
Regarding Claim 18.  Kusunoki further discloses an electronic device comprising: the display device according to claim 13, and a camera. (See Fig. 22C camera 1037). 
Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/EDMOND C LAU/            Primary Examiner, Art Unit 2871